Order entered October 19, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01562-CV

                        QUICK CHANGE ARTIST, LLC, Appellant

                                                V.

                              IRIS T. ACCESSORIES, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14118

                                           ORDER
       We REINSTATE this appeal.

       On September 1, 2015, the Court abated this appeal after being informed that appellant

had filed a petition for bankruptcy. See 11 U.S.C. § 362; TEX. R. APP. P. 8.2. The automatic stay

applies to the commencement or continuation of a proceeding against the debtor that was or

could have been commenced before the bankruptcy petition was filed.               See 11 U.S.C.

§ 362(a)(1). Only the bankruptcy court with jurisdiction over a debtor’s case has the authority to

grant relief from the stay of judicial proceedings against the debtor. See Matter of Continental

Airlines, 928 F.2d 128, 129 (5th Cir. 1991).

       Before the Court is appellant’s motion to reinstate. Citing to Federal Rule of Bankruptcy

Procedure 6009, appellant contends it can prosecute this appeal without prior court approval.
See Fed. R. Bankr. P. 6009. Rule 6009 provides that “[w]ith or without court approval, the

trustee or debtor in possession may prosecute or may enter an appearance and defend any

pending action or proceeding by or against the debtor, or commence and prosecute any action or

proceeding in behalf of the estate before any tribunal.” See Fed. R. Bankr. P. 6009. Rule 6009

does not trump the automatic stay provision found in section 362 of the Bankruptcy Code. See

Parker v. Bain, 68 F.3d 1131, 1136 (9th Cir. 1995). Rather, its purpose is to ease a former

requirement in the bankruptcy code that a trustee obtain authorization from the bankruptcy court

before representing the debtor in a pending lawsuit. See id. The scope of rule 6009 extends only

to litigation that is not subject to the automatic stay or to which the bankruptcy court has granted

relief from the stay. See id. Accordingly, we DENY appellant’s September 11, 2015 motion to

reinstate the appeal.

       We again ABATE this appeal. This appeal will be treated as a closed case. It may be

reinstated on motion by any party showing that the stay has been lifted and specifying what

further action, if any, is required from this Court. See TEX. R. APP. P. 8.3.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE